The following opinion was filed March 2, 1909:
Marshall, J.
(dissenting)'. I have to dissent in this case. It is conceded by my brethren that if there is an ordinance in the city of Milwaukee making it mandatory upon the building inspector, in case of an application being presented to him for a building permit, such as was presented in-this case, to issue such permit, then there was a failure on the part of such inspector to perform a plain ministerial duty-giving cause for mandwrwus proceedings, such as were resorted to in order to compel performance, and if the existence-of such ordinance was sufficiently pleaded, as against a demurrer for insufficiency, the writ of mandamus was properly *33awarded, since the demurrer to tbe return, in tbat case, was properly sustained, sucb return being, as my brethren choose to characterize it, as an apt way of describing its utter insufficiency, “grotesque.” I do not need to add anything to what is said in the court’s opinion as to the irrelevancy of the return to the extent of glaring absurdity.
The rule that an issue of law joined by a demurrer to a return or an answer presents not only the question of law as to the sufficiency of the second pleading, but also as to the sufficiency of the first one, is elementary; as is also the rule that such principle is substantial. But I do not understand, or else do not agree with, the reasoning upon which the conclusion is grounded, that the relation in this case is not good on a challenge for insufficiency. It states, in plain language, that the petitioner presented to the building inspector an application for a building permit and complied in all respects with the ordinance of the city as regards conditions precedent to his right to such permit; that the permit was refused, and that it is the duty of said inspector, under the law and ordinances of said city of Milwaukee, to issue it.
My brethren concede that the allegations might be sufficient, in the absence of a motion to make more definite and certain, to admit proof of the ordinance. But they say, “'that is not the ease here.” Why “is not that the case here ?” My brethren give no reason except that the demurrer to the return should be regarded as involving a counter denial of the sufficiency of the relation. Then we have this logic: A complaint, in general terms, reasonably suggesting facts not specifically set forth; a pleading of the facts by the legal results, in a sense conclusions of law, is good upon a challenge by the defendant by demurrer for insufficiency, even though open to a motion to make more definite and certain. But if defendant sees fit to omit such motion and answers, and the plaintiff demurs thereto, whereas, before, the pleading was proof against a formal demurrer by the defendant, it is not *34as to tbe demurrer thereto which the law now interposes under the principle before stated. Whereas, before, by the letter and the broad liberal spirit of the Code, so often vindicated, especially in recent years, and so beneficial, as we have had many occasions to say in the administrations of justice, whereby the pleading was good if sufficient facts appeared expressly alleged or by reasonable inference, giving full effect to the facts pleaded according to their legal effect, where the ultimate circumstance might reasonably be viewed as a fact, though viewable as a conclusion of law from facts, as well (Morse v. Gilman, 16 Wis. 504; Miles v. Mut. R. F. L. Asso. 108 Wis. 421, 427, 84 N. W. 159; South Milwaukee Co. v. Murphy, 112 Wis. 614, 625, 88 N. W. 583; Andresen v. Upham Mfg. Co. 120 Wis. 561, 564, 98 N. W. 518; Prentice v. Nelson, 134 Wis. 456, 114 N. W. 830), now it must be viewed by the pre-Code practice, requiring it to stand the test of every reasonable intendment and presumption against it (Morse v. Gilman, supra; Emerson v. Nash, 124 Wis. 369, 102 N. W. 921), involving the idea that, in the new situation, a demurrer to the second pleading may serve the purposes of both a statutory demurrer and a motion to make more definite and certain. I must say I do not understand the established practice to justify that doctrine.
True, as the relation stands, we are obliged to accept the statement as to the ordinance or else reject it as a conclusion of the pleader, but that is always true in case of testing facts pleaded by reasonable inference, especially when the allegation permissibly takes the form of pleading facts by their legal effect. That is held in the numerous cases in this court where such condition has been held not to militate against the sufficiency of the pleading when challenged upon demurrer.
I fail to see how decisions of other states having the common-law system, or ancient cases under a Code like ours, but with an undeveloped practice under it, or cases in our court as to the admissibility of an ordinance in evidence where not *35mentioned in tbe complaint at all (Stittgen v. Rundle, 99 Wis. 78, 74 N. W. 536, and Horn v. C. & N. W. R. Co. 38 Wis. 463), or as to the admission in evidence of a copy of an ordinance, not properly certified under the statute to make it receivable (Pettit v. May, 34 Wis. 666), or as to taking judicial notice of an ordinance which, under the general system for amending city charters by municipalities-, has the characteristics of general public laws (Davey v. Janesville, 111 Wis. 628, 87 N. W. 813), have any bearing on the question here.
The extent to which this court has gone in simplification of the practice under the Code, avoiding all nonessentials, is very strikingly illustrated in Prentice v. Nelson, 134 Wis. 456, 114 N. W. 830, where, in a suit on a treasurer’s bond, the sufficiency of the complaint was challenged by a general demurrer because, as claimed, it contained, as to many of the essential facts, only general conclusions which were properly denominadle conclusions of law. It w'as alleged that plaintiff was the duly qualified treasurer, etc.; that his bond was duly approved, that his successor was duly elected and qualified ; and there were other allegations of like character. The demurrer was overruled, the court saying:
“Where the ultimate fact essential to a cause of action is brought into existence by a series of detailed acts and events, it is entirely competent and sufficient to plead those detail acts according to their legal effect, and, when so pleaded in a complaint, that instrument is not obnoxious to a demurrer, but, at most, to a motion to make more specific. ...”
Does not that fit the claimed insufficiency in the relation in question most completely ?
I think the insufficiency claimed should be treated the same as in case of a formal demurrer and that so 'treated the relation is sufficient If I be right, then all will agree the judgment should be affirmed.
In closing I may well remark, that, if I be right, the result *36is particularly unfortunate to respondent, whose counsel doubtless relied upon established rules of pleading as did the learned trial court, and the question upon which the case has turned was not raised in the court below, or here, by counsel.